        Case 2:09-cv-01640-SLB Document 128 Filed 04/24/20 Page 1 of 3                      FILED
                                                                                   2020 Apr-24 PM 04:44
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

RYAN D. BURCH,                           )
                                         )
      Plaintiff,                         )
                                         )
      vs.                                )    Case Number: 2:09-CV-1640-SLB
                                         )
PJ CHEESE, INC.,                         )
                                         )
      Defendant.                         )

                   MEMORANDUM OPINION AND ORDER

      This case is currently before the court on defendant’s Motion to Reopen Case

and Application to Confirm and Enter Judgment Upon Arbitration Award. (Doc. 125.)

In opposition to defendant’s Motion, plaintiff contends, inter alia, that defendant (1)

“has not identified in its motion and application ‘any judgment reached in arbitration’

the enforcement of which it believes is necessary,” (2) “ has not identified any reason

at this time to conform and enter judgment upon the arbitration award, and (3) “has not

identified any valid reason that the case should be reopened at this time.” For the

reasons set forth herein, defendant’s Motion to Reopen Case and Application to

Confirm and Enter Judgment Upon Arbitration Award. (Doc. 125.), (doc. 125), is

GRANTED.

      [W]hen a federal district court grants a motion to compel arbitration it retains

jurisdiction to confirm or vacate the resulting arbitration award under 9 U.S.C. §§ 9-
          Case 2:09-cv-01640-SLB Document 128 Filed 04/24/20 Page 2 of 3




10.” TranSouth Fin. Corp. v. Bell, 149 F.3d 1292, 1297 (11th Cir. 1998), quoted in

PTA-FLA, Inc. v. ZTE USA, Inc., 844 F.3d 1299, 1305 (11th Cir. 2016). Pursuant to

the text of § 9, “at any time within one year after the award is made any party to the

arbitration may apply to the court so specified for an order confirming the award, and

thereupon the court must grant such an order unless the award is vacated, modified, or

corrected as prescribed in sections 10 and 11 of this title.”1 9 U.S.C. § 9. “There is

      1
          A district court may vacate an arbitration award on the following four grounds:

      (1) where the award was procured by corruption, fraud, or undue means;

      (2) where there was evident partiality or corruption in the arbitrators, or
      either of them;

      (3) where the arbitrators were guilty of misconduct in refusing to
      postpone the hearing, upon sufficient cause shown, or in refusing to hear
      evidence pertinent and material to the controversy; or of any other
      misbehavior by which the rights of any party have been prejudiced; or

      (4) where the arbitrators exceeded their powers, or so imperfectly
      executed them that a mutual, final, and definite award upon the subject
      matter submitted was not made.

9 U.S.C. § 10. The court may modify or correct an arbitration award on the following
three grounds:

      (a) Where there was an evident material miscalculation of figures or an
      evident material mistake in the description of any person, thing, or
      property referred to in the award.

      (b) Where the arbitrators have awarded upon a matter not submitted to
      them, unless it is a matter not affecting the merits of the decision upon the
                                             2
        Case 2:09-cv-01640-SLB Document 128 Filed 04/24/20 Page 3 of 3




nothing malleable about “must grant” [language of § 9,] which unequivocally tells

courts to grant confirmation in all cases, except when one of the “prescribed”

exceptions applies.” Hall St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 587

(2008)(footnote added). “On application for an order confirming the arbitration award,

the court ‘must grant’ the order ‘unless the award is vacated, modified, or corrected.’”

Id. (quoting 9 U.S.C. § 9), quoted in PTA-FLA, Inc., 844 F.3d at 1306. The Arbitration

Order has not been vacated, modified, or corrected.

      Therefore, defendant’s Motion to Reopen Case and to Confirm and Enter

Judgment Upon Arbitration Award, (doc. 125), is GRANTED. The arbitration award

is hereby CONFIRMED.               A separate Final Judgment will be entered

contemporaneously with this Order.

      DONE this 24th day of April, 2020.




                                        SHARON LOVELACE BLACKBURN
                                        UNITED STATES DISTRICT JUDGE



      matter submitted.

      (c) Where the award is imperfect in matter of form not affecting the merits
      of the controversy.

9 U.S.C.A. § 11 (West)
                                           3
